— In a proceeding to vacate an award made in arbitration against petitioner and in favor of respondent H. Schoenfeld & Sons, Inc., in which proceeding said respondent cross-moved to confirm the award and to direct that judgment be entered in its behalf, petitioner appeals from a judgment of the Supreme Court, Queens County, entered August 22, 1975, in favor of H. Schoenfeld & Sons, Inc., upon an order of the same court, dated August 7, 1975, which denied the application *925and granted the cross motion. Judgment affirmed, with costs to respondent H. Schoenfeld & Sons, Inc. The sales note sent by the broker A.A. Sayia & Company, Inc., which contained a provision for arbitration, was sufficient to make that provision binding on both parties to this appeal (see Matter of Gera Fabrics Div. Peter Fuller Enterprises [Liberty Fabrics of N. Y.] 14 Misc 2d 489, affd 6 AD2d 1001). Hopkins, Acting P. J., Martuscello, Cohalan, Brennan and Munder, JJ., concur.